DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 11, and 13, all prior art fail to teach or suggest, alone or in combination, the recited method, apparatus, and system.  However, claims 1-18 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,931,818.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,931,818 recites “A method, comprising: receiving, with a computing system of a calling system and from a first user device associated with an originating party, a request to access a first account of the calling system; receiving, with the computing system and from the first user device, an access code; determining, with the computing system, whether the received access code is valid for the first account of the calling system; based on a determination that the received access code is valid, determining, with the computing system, whether the first user device associated with the originating party is located in a foreign country; based on a determination that the first user device associated with the originating party is located in a foreign country, determining, with the computing system, whether a database contains a configurable flag indicating that international access is not allowed for the first account; based on a determination that the database contains a configurable flag indicating that international access is not allowed for the first account, initiating one or more first actions; based on a determination that the database does not contain a configurable flag indicating that international access is not allowed for the first account or that the database contains a configurable flag indicating that international access is allowed for the first account, providing the first user device with access to the first account of the calling system”, and claim 1 of the present application recites “A method, comprising: receiving, with a computing system of a calling system and from a first user device associated with an originating party, a request to access a first account of the calling system; determining, with the computing system, whether the first user device associated with the originating party is located in a foreign country; based on a determination that the first user device associated with the originating party is located in a foreign country, determining, with the computing system, whether a database contains a configurable flag indicating that international access is not allowed for the first account; based on a determination that the database contains a configurable flag indicating that international access is not allowed for the first account, initiating one or more first actions; based on a determination that the database does not contain a configurable flag indicating that international access is not allowed for the first account or that the database contains a configurable flag indicating that international access is allowed for the first account, providing the first user device with access to the first account of the calling system.
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,931,818.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,931,818 recites “An apparatus, comprising: at least one processor; and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: receive, from a first user device associated with an originating party, a request to access a first account of the calling system; receive, from the first user device, an access code; determine whether the received access code is valid for the first account of the calling system; based on a determination that the received access code is valid, determine whether the first user device associated with the originating party is located in a foreign country; based on a determination that the first user device associated with the originating party is located in a foreign country, determine whether a database contains a configurable flag indicating that international access is not allowed for the first account; based on a determination that the database contains a configurable flag indicating that international access is not allowed for the first account, initiate one or more first actions; based on a determination that the database does not contain a configurable flag indicating that international access is not allowed for the first account or that the database contains a configurable flag indicating that international access is allowed for the first account, provide the first user device with access to the first account of the calling system”, and claim 11 of the present application recites “An apparatus, comprising: at least one processor; and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: receive, from a first user device associated with an originating party, a request to access a first account of the calling system; determine whether the first user device associated with the originating party is located in a foreign country; based on a determination that the first user device associated with the  originating party is located in a foreign country, determine whether a database contains a configurable flag indicating that international access is not allowed for the first account; based on a determination that the database contains a configurable flag indicating that international access is not allowed for the first account, initiate one or more first actions; based on a determination that the database does not contain a configurable flag indicating that international access is not allowed for the first account or that the database contains a configurable flag indicating that international access is allowed for the first account, provide the first user device with access to the first account of the calling system”.



Claims 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,931,818.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,931,818 recites “A system, comprising: a computing system of a calling system, comprising: at least one first processor; and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: receive, from a first user device associated with an originating party, a request to access a first account of the calling system; receive, from the first user device, an access code; determine whether the received access code is valid for the first account of the calling system; based on a determination that the received access code is valid, determine whether the first user device associated with the originating party is located in a foreign country; based on a determination that the first user device associated with the originating party is located in a foreign country, determine whether a database contains a configurable flag indicating that international access is not allowed for the first account; based on a determination that the database contains a configurable flag indicating that international access is not allowed for the first account, initiate one or more first actions; based on a determination that the database does not contain a configurable flag indicating that international access is not allowed for the first account or that the database contains a configurable flag indicating that international access is allowed for the first account, provide the first user device with access to the first account of the calling system”, and claim 13 of the present application recites “A system, comprising: a computing system of a calling system, comprising: at least one first processor; and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: receive, from a first user device associated with an originating party, a request to access a first account of the calling system; determine whether the first user device associated with the originating party is located in a foreign country; based on a determination that the first user device associated with the originating party is located in a foreign country, determine whether a database contains a configurable flag indicating that international access is not allowed for the first account; based on a determination that the database contains a configurable flag indicating that international access is not allowed for the first account, initiate one or more first actions; based on a determination that the database does not contain a configurable flag indicating that international access is not allowed for the first account or that the database contains a configurable flag indicating that international access is allowed for the first account, provide the first user device with access to the first account of the calling system”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Brooks et al. (US Patent Application, Pub. No.: US 2009/0161851 A1) teach originating simultaneous ring services.  Genner (US Patent 11,095,631) teaches systems and methods for identity verification via third party accounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THJUAN K ADDY/Primary Examiner, Art Unit 2652